326 So. 2d 337 (1976)
RICHARD AND GAUDET
v.
The HOUSING AUTHORITY OF the CITY OF LAFAYETTE et al.
No. 57399.
Supreme Court of Louisiana.
February 11, 1976.
Writ denied. The judgment of the court of appeal is correct.
SUMMERS, J., is of the opinion the writ should be granted.
CALOGERO, J., is of the opinion the writ should be granted. An engineering firm is clearly included within the words "any person" . . . "doing work" of R.S. 38:2242, granting lien rights against a governing authority with respect to construction, alteration or repair of any public works.